Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3, 5-8, 12, 15-16, 18-21, 37-42, and 44-45 are pending as of the response and amendments filed on 5/11/22. Claims 1-2, 4, 9-11, 13-14, 17, 22-36, 43, and 46-63 have been canceled. 
The rejection of claim 6 and 41 under 35 USC 103 over Dressen, EP 2878296 is withdrawn in consideration of the amendments.
The rejection of claims 42 and 44-45 under 103 over Dressen, EP 2878926 in view of Fang, CN 108403626 is withdrawn in view of the amendments.
Claims 3, 5, 7, 12, 15-16, 18-21, and 40 were previously rejected under 103 over Abrams, US 20190151239. Applicants’ reasons for traversal are summarized and addressed below.
Applicants have argued Abrams doesn’t teach or suggest the specific combination of features necessary to treat epilepsy via intrathecal administration, and in order to effectively treat epilepsy with any intrathecally administered drug, one must know an effective delivery rate for the drug in terms of concentration and delivery rate. Applicants have submitted Abrams discloses general ranges for each of these parameters but these ranges are intentionally broad to cover a wide range of drugs, and Abrams doesn’t disclose how to combine these parameters. Applicants have maintained Abrams doesn’t disclose an appropriate and effective delivery rate or concentration for levetiracetam, and doesn’t disclose these particular parameters in combination. Applicants have further argued Abrams discloses only one combination of delivery rate and concentration in the entire document, for valproate (para [0020]). Applicants have maintained Abrams doesn’t render the claimed invention obvious because Abrams doesn’t disclose or suggest a suitable dosing rate in combination with a suitable concentration specifically for levetiracetam, that would be effective for treating epilepsy without toxic side effects. Applicants have submitted this is in contrast to Ex. 2 in the instant specification, which includes a dosing range study of levetiracetam in rats, and Ex. 3, a neuronal toxicity study for levetiracetam. 

Applicants’ arguments have been fully considered but they are not found persuasive. Regarding Applicants’ argument Abrams doesn’t teach or suggest the specific combination of features necessary to treat epilepsy via intrathecal administration, and that the dosage range taught by Abrams is intentionally broad to cover a variety of drugs, the examiner maintains the rejection was based on obviousness, not anticipation. Abrams teaches treating a human subject suffering from epilepsy comprising positioning a catheter comprising a drug to provide for intrathecal delivery of the drug, and levetiracetam is expressly taught as an antiepileptic drug for treatment. Abrams also teaches an embodiment wherein the catheter is part of an implantable delivery system, and the drug is taught to be delivered at a rate from 0.5 mL-5 mL per day, wherein the drug is present at a concentration from 10-50 mg/mL; this range and volume corresponds to a range from 5-250 mg/day, which overlaps with the range recited in amended claim 3 from 2-500 mg/day. Applicants’ argument that Abrams doesn’t teach how to combine these parameters is not found persuasive, because Abrams teaches ranges for drug concentrations and delivery rates, and delivery via an implantable infusion pump system, for intrathecal delivery. Applicants’ argument Abrams discloses only one combination of delivery rate and concentration in the entire document, for valproate is not found persuasive, because Abrams teaches the method to be applicable for delivery for other anti-epileptic drugs, including levetiracetam. Applicants’ argument Abrams doesn’t disclose or suggest a suitable dosing rate in combination with a suitable concentration specifically for levetiracetam, that would be effective for treating epilepsy without toxic side effects is not found persuasive because the rejection, as discussed previously, was based on obviousness, not anticipation. The examiner maintains that Abrams does provide guidance as to the concentration of anti-epileptic drug and rate of delivery via the implantable drug infusion system, for treating epilepsy, which as shown above overlaps with the range in amended claim 3. Therefore, in the absence of evidence indicating the criticality of the claimed dose range, it would have been prima facie obvious to a person of ordinary skill in the art to have arrived at a range of levetiracetam of 5-250 mg/day for intrathecal delivery via an implantable drug delivery system, for treating epilepsy in a human patient. See MPEP 2144.05(II): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although Applicants’ Exs. 2 & 3 in the specification have been considered, the evidence is not commensurate in scope with the claimed range. The 103 rejection over Abrams is still proper; this rejection will be reiterated, with modification to address the amended claims. The 103 rejection over claims 15 and 19 is withdrawn upon further consideration of the claims, and Applicants’ evidence of criticality for the concentration range of levetiracetam recited by claims 15 & 19, shown in the specification (rats treated with 2.5 mg/mL levetiracetam showed significant reduction in seizures, while those treated with .05 mg/mL, 0.1 mg/mL, and 1 mg/mL of levetiracetam did not; p. 22, 1st full para). 

Claims 37-39 were previously rejected under 103 as being unpatentable over Abrams, as applied to claims 3, 5, 7, 12, 15-16, 18-21, and 40, in view of Dressen. This rejection is withdrawn upon further consideration of the claims, and Applicants’ evidence of criticality for the concentration range of levetiracetam encompassed by claims 37-39, shown in the specification. 

The 103 rejection of claim 42 over Abrams, in view of Dressen, and further in view of Fang is withdrawn in consideration of the amendments.

The rejection of claims 3 and 8 under 103 over Hildebrand in view of Muramatsu is withdrawn in view of the amendments.
Claims 3, 5-8, 12, 15-16, 18-21, 37-42, and 44-45 were examined. Claims 3, 5, 7, 12, 16, 18, 20-21, and 40 are rejected. Claims 6, 41-42, and 44-45 are allowed. Claims 8, 15, 19, and 37-39 are objected to. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 7, 12, 16, 18, 20-21, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams et. al., US 20190151239 A1 (publ. 5/23/2019, filed on 1/18/2019, cited in an IDS).
The claims are drawn to a method of treating or preventing seizures in a human patient in need thereof comprising centrally administering to the patient a therapeutically effective amount of a pharmaceutically acceptable solution comprising levetiracetam or a pharmaceutical salt thereof, wherein the seizures are resistant to treatment by systemically administered levetiracetam or two or more systemically administered antiepileptic drugs other than levetiracetam, wherein the solution is administered continuously or intermittently via an implantable delivery device at a delivery rate from 2-500 mg. levetiracetam/day; and a method for treating or preventing frequent debilitating seizures in a human patient comprising intrathecally administering a therapeutically effective amount of a pharmaceutical solution comprising levetiracetam or a pharmaceutical salt thereof, wherein the solution is continuously or intermittently administered via an implantable delivery device at a delivery rate from 20-1000 mg. levetiracetam/day. 
Abrams teaches treating a human subject suffering from epilepsy, including a form of epilepsy resistant to treatment, in particular patients resistant to oral antiepilepsy medication, wherein an antiepileptic drug is intraventricularly administered continuously into cerebrospinal fluid (Title & Abstract; para [0001]). Abrams teaches one of the main reasons for directly administering drug therapies directly to the brain is because the blood brain barrier limits the passage of almost all large molecule drugs, and the majority of small molecule drugs (para [0002]). Abrams further teaches most drugs that are orally or intravenously administered don’t reach sufficient concentrations in the brain to have a therapeutic effect (para [0002]). Abrams teaches direct administration of a drug to the brain via an intraventricular access device with an implantable pump that allows for CSF access via a port located just beneath the scalp of a patient (para [0012]). From the figure shown in Abrams, it is obvious that the antiepileptic drug is delivered intraventricularly to the cranium (see Abstract & Fig. 1; para [0001]). Specifically, Abrams teaches infusion of an antiepileptic drug solution from a catheter at a metered rate of 5 mL/day or less (para [0014]). In addition to treating patients that are unresponsive to oral administration of antiepileptic drugs, Abrams further teaches treatment of patients unresponsive to intravenously injected drugs and having difficult to treat epilepsy (para [0016-0017]). Levetiracetam is included as an antiepileptic drug for treatment, along with various other antiepileptics, such as lamotrigine, pregabalin, gabapentin, and lacosamide (para [0021-0058]). The examiner calculates that 5 mL/day infusion of 10 mg/mL levetiracetam corresponds to 50 mg./day levetiracetam, which is included within the concentration ranges of levetiracetam recited by instant claims 3, 5, 12, 15-16, & 18. Abrams also teaches an embodiment wherein the drug is infused for a period of one month or more (p. 9, claims 1 & 5). 
As Abrams teaches the above described method of treatment for treating drug resistant epilepsy, including epilepsy that is unresponsive to oral or intravenous antiepilepsy medications, it would have been prima facie obvious to one of ordinary skill in the art to have applied the method taught by Abrams to treat a subject having seizures that are resistant to systemically administered levetiracetam, or two or more, or four or more systemically administered antiepileptic drugs other than levetiracetam; and to have treated a subject suffering from frequent debilitating seizures comprising applying the method taught by Abrams, with a reasonable expectation of success, as Abrams teaches the method to be effective for treating various forms of epilepsy, including refractory epilepsy. 

Claim Objections
Claims 8, 15, 19, and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Claims 3, 5, 7, 12, 16, 18, 20-21, and 40 are rejected. Claims 6, 41-42, and 44-45 are allowed. Claims 8, 15, 19, and 37-39 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627